Citation Nr: 1732990	
Decision Date: 08/14/17    Archive Date: 08/23/17

DOCKET NO.  08-14 978	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for hemorrhoids, in excess of 20 percent since November 3, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2007 rating decision of the Montgomery, Alabama, Regional Office (RO) of the Department of Veterans Affairs (VA), which initially denied the Veteran's claim for an increased rating for hemorrhoids. 


FINDINGS OF FACT

1.  The Veteran served on active duty in the United States Air Force from October 1975 to February 1978.

2.  On July 21, 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Appellant, through his authorized representative, that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2016).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204 (2016).  In the present case, the Veteran through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals





Department of Veterans Affairs


